—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered June 13, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
As correctly conceded by the People, the defendant was deprived of the effective assistance of counsel. His trial counsel failed to object to the People’s violation of a stipulation that they not introduce certain physical evidence at trial (see, People v Benevento, 91 NY2d 708; People v Flores, 84 NY2d 184; People v Satterfield, 66 NY2d 796). Mangano, P. J., Thompson, Altman and Luciano, JJ., concur.